Case:18-18627-JGR Doc#:19 Filed:10/23/18                 Entered:10/23/18 15:02:05 Page1 of 1



                            UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF COLORADO

In re:                                          )
                                                )
DENNIS K. OBDUSKEY,                             )
                                                )      Case No.: 18-18627 JGR
                                                )      Chapter 13
Debtor.                                         )


     ORDER GRANTING MOTION TO CONTINUE AUTOMATIC STAY
         PURSUANT TO 11 U.S.C. §362(c)(3)(B) & L.B.R. 4001-2

       THE COURT having before it the Debtor’s Motion to Continue the Automatic Stay
pursuant to 11 U.S.C. §362(c)(3)(B) & L.B.R. 4001-2, and being fully advised in the premises;

            THE COURT finds that this chapter 13 was filed in good faith.

       This being the case IT IS ORDERED that the automatic stay is hereby extended pursuant
to 11 U.S.C. §362(c)(3)(B) as to all creditors.

Dated:
Da
D ate
   tedd::       October 23, 2018 , 2018.

                                                BY
                                                BY THE
                                                   TH
                                                    HEE COURT:
                                                        CO
                                                         OUURT
                                                           URT
                                                            RT:


                                                ______________________________________
                                                __________
                                                ____    _______
                                                              ____
                                                                 _ __
                                                                   _______________
                                                                                 _ ______
                                                U.S.
                                                U S. Bankruptcy
                                                U.    Bankrru    y Court
                                                            uptccy Courrtt Judge
                                                                           Judge
                                                                              ge
